Title: William Duane to Thomas Jefferson, 26 September 1813
From: Duane, William
To: Jefferson, Thomas


          Dear and respected Sir, Phila Sepr 26, 1813
          I have the pleasure of receiving yours of the 18th this day—the work of Tracy, is going forward but slowly, as I cannot devote from my present engagements the time I should wish to see it pushed forward. I have put it in the hands of one of Neef’s assistants, a sensible and liberal young man; and Neef is able to render the abstruseness of Tracy’s metaphysis a little more comprehensible than my young friend or myself should—I did not calculate upon accomplishing it before the close of the present fall, and I think it will be ready
			 for a full perusal by the end of October.
          The affair of the Enterprize & Boxer, has been followed by another triumph still more signal in manner and consequences. The victory on Lake Erie has laid the foundation for the Security of the western countries, which ought to have been long since achieved by the enormous means of every kind money,   men, and stores furnished, but which have been wasted in a manner the most shameful and with effects corresponding in disgrace. It is deplorable, with the experience of ages and of our own times, with
			 common sense to resort to, how unfortunate has been the manner in which the military operations were commenced and the hands in which they were placed. Poor Pike when I last saw him in this city said to me at parting—“I shall go to Canada probably never to return, but I shall go; for the generals we have are all generals of the Cabinet, and it is only after several of us who have some knowlege of military business are
			 Sacrificed, that men will be placed to lead who are now in the ranks or in obscurity—you shall then see our cabinet generals retire and fighting generals brought forward.”
          It was a great calamity that such a man as Eustis should have had the appointments of the army at his discretion, since his errors have been a burthen to the country and an obstacle to his successor; that is however now in some measure
			 correcting itself.
			 no
			 man esteems gen Dearborne more than I do, but it was a great mistake to place him in these times at the head of a raw army—and it was still worse to give him coadjutors incompetent from various causes to supply any
			 of his deficiencies. He had Morgan Lewis for Qr master General, who if it could procure him a diadem could not give an instruction nor define the duties of one of his deputies, in fact, it was sending a vessel to Sea without raising her
			 anchors to put such a man in such a station, and yet the expedient resorted to was to make him a Major General who could not execute the duties of Qr master! Another of poor Dearbornes props was Alexander Smythe, a man who to this hour is incapable of exercising a company, and this is the man who was to organize a raw army!
			 General Bloomfield had some experience and was wounded at Brandywine, and his knowlege of details in the old forms is perhaps equal to any one of his cotemporaries; but he has not the remotest idea of modern principles, nor of that distribution of the duties
			 which renders ten thousand men as manageable as one thousand he is a man of rote—and independent of the effects of age which is already dotage, he was not competent to any service in action, and especially in Canada; while Pike was in his brigade it was well because Pike saved him the trouble of every sense but hearing—and at last the organization of the Staff, afforded an opportunity to place him where no military service was required, but where it
			 required
			 the greatest patience and a Sentiment of generosity to keep matters out of confusion—a Volunteer association composed of the Sons of Tories and Aristocrats in this city were called into Service
			 by
			 him at the very moment they were defaming the government—they were sent to camp and were a curse to the neighborhood—on their march they entered peacable houses and carried away provisions by
			 violence, tho’ amply supplied by public providence; they practised in common various acts of violence on the public arms in their hands and damed them as Democratic Arms and returned them totally
			 unfit for service; yet these men received public thanks in a General order for their exemplary conduct and discipline! As adjutant General I declined signing and refused to publish such an order—but it is only a Specimen of what was doing on the frontiers
          I speak of this matter more fully because it comes under my own Eyes and knowlege—I have no motive of a personal kind to be dissatisfied with Gen. B. and he has more than once said he was fortunate in having me as his adj. Gen. But it goes to shew what unhappy misconceptions governed the choice of officers. Winder was a younger man, but before he was appointed he knew no more of military affairs than his horse; and I am satisfied he could not put a company in motion now after two Years experience.
			 Chandler was not a whit better as to intelligence. The consequences have been Seen, but it has cost the country much treasure and much more precious blood, which might have been saved. But if I were
			 to go into the enumeration of all that might be truly said and deplored on this Subject, you would be tired and I should be ashamed to exhibit a picture so inconsistent with the virtue of a
			 republic
			 and So fatal to its character for talents and public spirit
			 The refusal of Gen. Davie and Governor Ogden of rank in the army, they pretend to justify upon such grounds as those, tho’ I am perfectly aware that their refusal was actuated by different motives. Their nomination however is very
			 characteristic of the fatal policy which has too long prevailed, and which your goodness will excuse me for saying was too much countenancd by yourself;
			 it is too plain that we are not all republicans nor all federalists—and the spirit of faction in the East, I apprehend has been too much encouraged by the mistakes which
			 they perceived we ran into, and which they attributed to a fear of their power instead
			 of that benignity in which it originated
          It will be found true I believe in all times that men who are indifferent to social and moral obligations, can be governed by no other means than by their fears or interests; to place men of such a character on a level with men of principle or virtue is to reduce virtu and vice, patriotism and perfidy to a common standard of merit! The effects have been felt in our political affairs—and in our military operations—the army has exhibited a theatre of dissention, and the sword which was sent to the field to assail the Enemy has been too frequently unsheathed to assault the vindicator of his countrys rights and government. The late General Pike told me, that until he witnessed the treasonable and Seditious discourses in the field, he had considered himself a federalist, but that he was not only cured, but astonished how the
			 government ever appointed one of them to a place of honor or confidence. I fear that the policy of courting enemies and sacrificing friends prevails too much in political affairs, and remote and small as its beginnings were, that it has been carried to such a height as if not speedily put a stop to by some generous and
			 magnanimous rallying of the republicans, it will end in the frustration of all the good that has arisen out of the triumph of 1800. I could Say a great deal on this topic if I were not afraid of
			 tiring you or giving you pain—and I have not written on politics so much as I have now written since March last.
          The sentiments you express concerning the unhappy men in the hands of the enemy, have warmed my most affectionate feelings towards you—Would to God that Mr Madison felt as you do, and would act upon it; he would glorify himself and it would do more than ten sail of the line or twenty thousand men in prosecuting the war to a peace, and in elevating our
			 country in the eyes of the World. Can it be possible that Mr Madison does not converse with you or is his health such as to render him unable; surely Mr Monroe would think and act with your thoughts. It would be rendering a most honorable Service to Mr Madison and to humanity to point out this glorious path to Justice and national Dignity
          I have never had the confidence or personal knowlege of Mr Madison with which you have honored me, or I should have written him on such subjects often. A man has been lately Sent from Halifax to England in Irons who has been a citizen of the U.S. 20 years and with a family!
          You may expect very soon to hear of something very decisive and brilliant by our land forces—the orders for operations have been issued for movements at four points on the same day; the Erie business will favor Harrisons operations, if he has only prudence to consult some man of talents as to his operations;
			 but Proctor must evacuate Michigan and Malden to prevent being cut off; if Harrison possessed either talents or enterprize he would by throwing 2000 men across the Lake to Long Point, compel him to Surrender at Discretion.
          The operations going on lately have had in view to deceive the enemy, and it has succeeded admirably for I find Sir Geo. Prevost has forsaken Kingston, where he ought to have made his stand in order to go up to the head of the Lake, to meet those demonstrations which were making there for no purpose in the world, as I believe but to delude him into a snare.
          The division under Gen. Hampton has proceeded down Champlain; the troops with him are select and excellent; he has some able men near him, and he has discretion enough to depend on them more than on himself, which is no bad quality in
			 such a
			 responsible station—being in it. I presume that he will be, (as he ought to be) in montreal at least before the 1st of October; in that event our whole force must be brought below. Kingston will I suppose be taken by Wilkinson. Quebec will be left for the end of may & June next—when it must fall—a siege of four weeks ought to bring Quebec under the American banner.
          But I have tired you—if it is not interesting it will be at least an evidence of my unabated respect and confidence in & Your continued liberality & friendship
          Wm Duane
        